NNN`NNNNNNHHr-\l-ll-\l-\l-\ini`-c-\H
co~lmcn¢.wl\)l-¢omoo~lo\wu>wNI-\

ou.)czoqm‘cu»l=-wr\)»-l

 

 

ROGER A. BERGMANN

State Bar No. 733

A Professional Corporation
4947 W. Lakeridge Terrace Lane
Reno, Nevada 89509

Attorney for Chad Blanchard, Water Master
UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEVADA

*****

THE UNITED STATES OF AMERICA, ) Order for Additional
) Funding Regarding
Plaintiff, ) Administration of
‘ )- Truckee River
) Operating Agreement
vs. )
)
ORR WATER DITCH COMPANY, et al.,) 3:73~CV-OOO3LDG
' )
)
Defendant. )
l. Whereas an Order was entered September 15, 2010,

for Funding the Planning for Implementation of the Truckee
River Operating Aqreement (TROA) for fiscal years October l,
2011, through September 30,_2016.

2. Whereas Additional Funding for ”Studies and
Services” thereunder has been paid to the Federal Water
Master by the suited States Bureau of Reclamation for their
commitment.

3. Whereas the commencement of the Operation of the
Truckee River Agreement was on December 1, 2015, under the

management of the Federal Water Master.

 

\D®`lG\U'll>bJNl-\

10
11
12
13
14
15
16
17
1a
19
20
21
22
23
24
25
"26
27
28

 

 

44. Whereas additional funds are necessary to fund the

.United States Bureau of Reclamation's commitment for the

”Studies and Services" thereunder for the period October 1,

2018 through September 30, 2022.

5. Good cause appearing therefore, it is hereby

ordered:

That the United States Bureau of Reclamation shall pay
to the funds already held by the-Federal water Master, when
such funds are available, the additional sum of THREE HUNDRED
TwENTY THOUSAND DoLLARS ($320,006.00) to be used for the time
period October 1, 2018 through September 30, 2022, for
”Additional Studies and Services” under Truckee River
Operating Agreement operation and management.

Dated this day of 2019.

ITED sTATEs AMERICA
( .
By:~ l we v _
TERRI EDWAR'DS, AREA MANAGER

UNITED STATES BUREAU OF RECLAMATION
UNITED STATES DEPARTMENT OF THE INTERIOR

Dated this _'~El° day of ¥e\@mzmc 2019.
u)!W/E \/@*%/

UNITED sTA'rF_,:é DISTI(ICT JU‘BGE

Dated this day of f~/¢/,Q/;L./ f/;z , 2019.
, , ,

 

 

 

